           Case 1:20-cv-00903-NONE-SAB Document 3 Filed 07/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JEROME IRELAND, JR.,                                 Case No. 1:20-cv-00903-NONE-SAB

12                   Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO PROCEED IN FORMA
13           v.                                           PAUPERIS

14   DISCOVER EMPLOYEES,                                  (ECF No. 2)

15                   Defendant.

16

17          Jerome Ireland, Jr. (“Plaintiff”) filed this action alleging fraud against Discover

18 Employees (“Defendant”). Along with his complaint, Plaintiff filed an application to proceed in

19 this action without prepayment of fees. (ECF No. 2.)
20          In his application, Plaintiff states that he is not currently employed, but that previously he

21 was paid $20,000,000.00 an hour for one deal with the National Basketball Association and

22 made $59,520,000,000.00.        He also made $200,000,000,000,000.00 for playing one game.

23 However, Plaintiff states that currently he is receiving $745.00 per month in Social Security

24 income. He also states that he has $21,000,000,000,000,000,000.00 at Wells Fargo Bank but due

25 to fraud he is on the waiting list to receive his money.

26          Upon review of the complaint and the application to proceed without prepayment of fees,

27 and given that the allegations of wealth are incredible, the Court finds that Plaintiff is entitled to

28 proceed in forma pauperis in this action. Notwithstanding this order, the Court does not direct


                                                      1
          Case 1:20-cv-00903-NONE-SAB Document 3 Filed 07/01/20 Page 2 of 2


 1 that service be undertaken until the Court screens the complaint in due course and issues its

 2 screening order.

 3          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     July 1, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
